EXHIBIT 10.6

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) dated as of July
, 2001, is entered into by and between WILLIAM LYON HOMES, INC., a California
corporation (the “Borrower”) and RFC CONSTRUCTION FUNDING CORP., a Delaware
corporation (the “Lender”).

 

RECITALS

 

A.    Lender, as assignee of Residential Funding Corporation, a Delaware
corporation, has agreed to make a loan to Borrower, in the original principal
amount of up to Seventy-Five Million Dollars ($75,000,000) (the “Loan”) pursuant
to the terms of the Loan Agreement dated as of September 25, 2000 (as the same
may be amended or otherwise modified from time to time, the “Loan Agreement”),
and in connection therewith Borrower has made, executed and delivered to Lender
that certain Promissory Note dated September 25,2000 (as the same may be
restated, renewed, amended or otherwise modified from time to time, the “Note”)
payable to the order of the Lender in the original principal amount of
Seventy-Five Million Dollars ($75,000,000).

 

B.    The Borrower has requested that the Lender amend the Loan Agreement to (i)
clarify that the commitment fee related to the Sterling Glen project is payable
under Section 2.4 of the Loan Agreement, (ii) clarify that the Loan Amount under
the Loan Agreement is not reduced by the loan commitment related to the Sycamore
Ranch project, and (iii) amend Section 5.4(b) of the Loan Agreement.

 

C.    As a condition to granting the Borrower’s requests, the Lender has
required the execution and delivery of this First Amendment by the Borrower;

 

D.    Unless otherwise defined herein, capitalized terms used herein shall have
the meanings given those terms in Loan Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing Recitals and the covenants and
conditions, representations and warranties contained herein, the parties hereto
agree as follows:

 

Section 1.    Recitals.  The Recitals hereinabove contained are true and correct
and made a part of and incorporated into the Loan Agreement.

 

Section 2.    Amendments to Loan Agreement.  Section 1.1 of the Loan Agreement
is hereby amended by replacing the existing definitions of “Commitment Fee” and



--------------------------------------------------------------------------------

 

“Independent Project Commitment Amount” with the following amended definitions
of “Commitment Fee” and “Independent Project Commitment Amount”:

 

“‘Commitment Fee’ shall mean the fee the Borrower is required to pay to the
Lender during the period from the date of this Loan Agreement through the
Maturity Date, which fee shall be an amount equal to one-halfofone percent
(.50%) per annum of the Loan Amount in effect on the day such fee is due to the
Lender, to be paid in quarterly installments as provided in Section 2.4;
provided, however, for purposes of this defmition of ‘Commitment Fee’ only (and
not for any other purpose under this Loan Agreement), the term ‘Loan Amount’
shall include the Independent Project Commitment Amount for the project known as
Sterling Glen at Ladera Ranch in Orange County, California.”

 

“‘Independent Project Commitment Amount’ shall mean, at any date of
determination, the aggregate amount of outstanding loan commitments issued by
the Lender and/or RFC Construction Funding Corp. to the Borrower or its
Affiliates with respect to projects which are not cross-collateralized with the
Projects and which are evidenced by promissory notes other than the Note, which
“Independent Project Commitment Amount” shall (i) specifically include, without
limitation, the LP Homes #1 Commitment Amounts and the loan commitment in the
initial amount of $23,473,200 with respect to the project known as Sterling Glen
at Ladera Ranch in Orange County, California, and (ii) specifically not include
that certain loan commitment in the initial amount of $12,566,362 issued by the
Lender to the Borrower with respect to the acquisition and development project
known as Sycamore Ranch located in Fallbrook, San Diego County, California. For
purposes of this Agreement, the “Independent Project Commitment Amount” shall
(i) automatically increase by the amount of any new loan commitment issued by
the Lender and/or RFC Construction Funding Corp. to the Borrower or its
Affiliates with respect to a project which is not cross-collateralized with the
Projects and which is evidenced by a promissory note other than the Note, with
such automatic increase to become effective on the date of issuance of such new
loan commitment, and (ii) reduce by the amount of any reduction in the
Independent Project Commitment Amount, with such reduction to become effective
only upon delivery by the Lender or RFC Construction Funding Corp. to the
Borrower or its applicable Affiliate of a written notice which serves to reduce
a specific loan commitment by the amount specified in such written notice.”

 

-2-



--------------------------------------------------------------------------------

 

Section 3.    Amendment to Section 5.4(b).  Section 5.4(b) of the Loan Agreement
is hereby amended in its entirety to read as follows:

 

“(b) Ratio of Total Liabilities to Net Worth.  The Guarantor and its
Subsidiaries (including the Borrower) will maintain at all times the ratio of
its Total Liabilities to Net Worth of not more than 3.50 to 1.00.”

 

Section 4.    Representations and Warranties of Borrower.  The Borrower
represents, warrants and agrees that: (i) there exists no Potential Default or
Event of Default under the Loan Documents; (ii) the Loan Documents continue to
be the legal, valid and binding agreements and obligations of the Borrower,
enforceable in accordance with their terms, as modified herein; (iii) the Lender
is not in default under any of the Loan Documents; (iv) the Borrower does not
have any offset or defense to its performance or obligations under any of the
Loan Documents; (v) the representations contained in the Loan Documents remain
true and accurate in all respects; and (vi) there has been no Material Adverse
Change from the date of any of the Loan Documents to the date of this First
Amendment.

 

Section 5.    Effect on Documents.  Except as expressly modified by this First
Amendment, the Loan Agreement shall otherwise be unchanged and shall remain in
full force and effect and the Borrower ratifies and reaffmns all of the
obligations of the Borrower thereunder .

 

Section 6.    Execution in Counteparts.  This First Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall together constitute one and the same
instrument.

 

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this First
Amendment as of the date first written above by and through their duly
authorized representatives.

 

 

BORROWER:

 

WILLIAM LYON HOMES, INC., a California

Corporation

By:

 

/s/    RICHARD S. ROBINSON        

--------------------------------------------------------------------------------

   

Richard S. Robinson

Senior Vice President

And

 

By:

 

/s/    W. DOUGLASS HARRIS        

--------------------------------------------------------------------------------

   

W. Douglass Harris

Vice President – Corporate Controller

LENDER:

 

RFC CONSTRUCTION FUNDING CORP.,

a Delaware corporation

By:

 

/s/    PETER FISCHER        

--------------------------------------------------------------------------------

   

Peter Fischer

Assistant Vice President

 

-4-